DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-22 are pending. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1, 2, 10, 11, 18, 19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al, WO 2015/082071 (as cited in the IDS dated 04/19/2021) hereafter Keller in view of Vesterinen, US 2008/0285492 hereafter Vesterinen.

As for claim 1, Keller discloses:
A method of data connection, comprising: 
access information comprising at least one access point name and Internet agent capability indication information for each access point name, and the access information is access information of a local network in an area in which the user equipment is currently located (Keller, Fig. 3, page 10, lines 20-33, page 11, lines 1-21, The list of APNs for each access point and the indication of APN=”internet” in the local area in which the UE is currently located. The Examiner interprets the list of APNs to correspond to the “access information”. The Examiner interprets the indication of APN=”internet” to correspond to the “Internet agent capability indication information”); 
receiving, by the control-plane node from the user equipment, a connection setup message comprising a first access point name (Keller, Fig. 3, 330, page 11, lines 23-25, Receiving, by the control node from the UE, the first APN to establish a bearer to the gateway node), and the first access point name is determined by the user equipment based on the Internet agent capability indication information (Keller, Fig. 3, 320, page 10, lines 20-33, page 11, lines 1-21, Determining the first APN based on the priority information for each APN including indication of APN=”internet); and 
determining, by the control-plane node, a corresponding local user-plane node based on the first access point name, and setting up a data connection from the user equipment to the local user-plane node (Keller, Fig. 3, 330, page 11, lines 23-25, Establishing/determining, by the control node, a bearer to the gateway node based on the APN and setting up the connection from the UE to the gateway node).

Keller does not explicitly disclose sending, by a control-plane node to user equipment, access information comprising at least one access point name for each access point name.

Vesterinen discloses sending, by a control-plane node to user equipment, access information comprising at least one access point name for each access point name (Vesterinen, [0036], Signaling/sending by the service core network to the user equipment, access point name information for each access point name).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Keller with sending, by a control-plane node to user equipment, access information comprising at least one access point name for each access point name as taught by Vesterinen to provide an improved addressing method (Vesterinen, [0006], [0007]). 

claim 2, Keller discloses:
The Internet agent capability indication 15information for the first access point name indicates that the first access point name has an Internet agent capability (Keller, Fig. 3, page 10, lines 20-33, page 11, lines 1-21, The priority information indicating APN=”internet” for the first APN).

As for claim 10, Keller discloses:
A control-plane node (Keller, Fig. 3, page 10, lines 22-25, page 11, lines 1-21, A gateway node including a process and memory), comprising: at least one processor; and a non-transitory computer readable medium having a plurality of computer readable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to implement: 
access information comprising at least one access point name and Internet agent capability indication information for each access point name, and the access information is access information of a local network in an area in which the user equipment is currently located (Keller, Fig. 3, page 10, lines 20-33, page 11, lines 1-21, The list of APNs for each access point and the indication of APN=”internet” in the local area in which the UE is currently located. The Examiner interprets the list of APNs to correspond to the “access information”. The Examiner interprets the indication of APN=”internet” to correspond to the “Internet agent capability indication information”);
receive from the user equipment a connection setup message comprising a first access point name (Keller, Fig. 3, 330, page 11, lines 23-25, Receiving, by the control node from the UE, the first APN to establish a bearer to the gateway node), and the first (Keller, Fig. 3, 320, page 10, lines 20-33, page 11, lines 1-21, Determining the first APN based on the priority information for each APN including indication of APN=”internet); and 
determine a corresponding local user-plane node based on the first access point name received by the receiving module, and set up a data connection from the user equipment to the local user-plane node (Keller, Fig. 3, 330, page 11, lines 23-25, Establishing/determining, by the control node, a bearer to the gateway node based on the APN and setting up the connection from the UE to the gateway node).

Keller does not explicitly disclose send to user equipment access information comprising at least one access point name for each access point name.

Vesterinen discloses send to user equipment access information comprising at least one access point name for each access point name (Vesterinen, [0036], Signaling/sending by the service core network to the user equipment, access point name information for each access point name).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Keller with send to user equipment access information comprising at least one access point name for each access point name as taught by Vesterinen to provide an improved addressing method (Vesterinen, [0006], [0007]). 

As for claim 11, Keller discloses:
The Internet agent capability indication 15information for the first access point name indicates that the first access point name has an Internet agent capability (Keller, Fig. 3, page 10, lines 20-33, page 11, lines 1-21, The priority information indicating APN=”internet” for the first APN).

As for claim 18, Keller discloses:
A communication device, comprising: 
access information comprising at least one access point name and Internet agent capability indication information for each access point name, and the access information is access information of a local network in an area in which the communication device is currently located (Keller, Fig. 3, page 10, lines 20-33, page 11, lines 1-21, The list of APNs for each access point and the indication of APN=”internet” in the local area in which the UE is currently located. The Examiner interprets the list of APNs to correspond to the “access information”. The Examiner interprets the indication of APN=”internet” to correspond to the “Internet agent capability indication information”); 
a processer (Keller, Fig. 53, page 12, lines 13-26, The determining entity of the UE), configured to determine a first access point name from the at least one access point name based on the Internet agent capability indication information, wherein the first access point name is an access point name of the at least one access point name (Keller, Fig. 3, 320, page 10, lines 20-33, page 11, lines 1-21, Determining the first APN based on the priority information for each APN including indication of APN=”internet); and 
a transmitter (Keller, Fig. 53, page 12, lines 13-26, The sending entity of the UE), configured to send to the control-plane node a connection setup message comprising the first access point name, so that the control-plane node determines a corresponding local user-plane node based on the first access point name, and sets up a data connection from the communication device to the local user-plane node (Keller, Fig. 3, 330, page 11, lines 23-25, Send a message to the control node including the APN, so the control node determines a bearer to the gateway node based on the APN for setting up the connection from the UE to the gateway node).

Keller does not explicitly disclose a receiver, configured to receive from a control-plane node access information comprising at least one access point name and Internet agent capability indication information for each access point name.

Vesterinen discloses a receiver (Vesterinen, FIG. 2, [0037], The transceiver 250), configured to receive from a control-plane node access information comprising at least one access point name and Internet agent capability indication information for each access point name (Vesterinen, [0036], Receiving from the service core network at the user equipment, access point name information for each access point name).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Keller with a receiver, (Vesterinen, [0006], [0007]). 

As for claim 19, Keller discloses:
The Internet agent capability indication 15information for the first access point name indicates that the first access point name has an Internet agent capability (Keller, Fig. 3, page 10, lines 20-33, page 11, lines 1-21, The priority information indicating APN=”internet” for the first APN).

As for claim 22, Keller discloses:
A data connection system, comprising: 
a control-plane node (Keller, Fig. 3, page 10, lines 22-25, page 11, lines 1-21, A gateway node); and a user equipment (Keller, Fig. 3, page 10, lines 22-25, page 11, lines 1-21, UE), 
access information comprising at least one access point name and Internet agent capability indication information for each access point name, and the access information is access information of a local network in an area in which the user equipment is currently located (Keller, Fig. 3, page 10, lines 20-33, page 11, lines 1-21, The list of APNs for each access point and the indication of APN=”internet” in the local area in which the UE is currently located. The Examiner interprets the list of APNs to correspond to the “access information”. The Examiner interprets the indication of APN=”internet” to correspond to the “Internet agent capability indication information”); 
the user equipment is configured to determine a first access point name based on the Internet agent capability indication information (Keller, Fig. 3, 320, page 10, lines 20-33, page 11, lines 1-21, Determining the first APN based on the priority information for each APN including indication of APN=”internet); 
send a connection setup message to the control-plane node (Keller, Fig. 3, 330, page 11, lines 23-25, Sending the APN/connection message to the gateway node); and 
the control-plane node is further configured to: 
receive the connection setup message, and determine a corresponding local user-plane node based on the first access point name, and set up a data connection from the user equipment to the local user-plane node (Keller, Fig. 3, 330, page 11, lines 23-25, Receive the APN/connection message from the UE and  Establishing/determining, a bearer to the gateway node based on the APN and setting up the connection from the UE to the gateway node).

Keller does not explicitly disclose the control-plane node is configured to send to the user equipment access information comprising at least one access point name and Internet agent capability indication information for each access point name, the user equipment is configured to: receive the access information.

Vesterinen discloses the control-plane node is configured to send to the user equipment access information comprising at least one access point name and Internet  (Vesterinen, [0036], Signaling/sending by the service core network to the user equipment, access point name information for each access point name, the UE configured to receive the access point name information).

It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Keller with the control-plane node is configured to send to the user equipment access information comprising at least one access point name and Internet agent capability indication information for each access point name, the user equipment is configured to: receive the access information as taught by Vesterinen to provide an improved addressing method (Vesterinen, [0006], [0007]). 

Allowable Subject Matter

3.	Claims 3-9, 12-17 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469